
	
		II
		110th CONGRESS
		1st Session
		S. 1411
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2007
			Mr. Lautenberg (for
			 himself and Ms. Snowe) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to establish within the
		  Environmental Protection Agency an office to measure and report on greenhouse
		  gas emissions of Federal agencies.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Government Greenhouse Gas
			 Registry Act of 2007.
		2.Federal
			 Greenhouse Gas EmissionsThe
			 Clean Air Act (42 U.S.C. 7401 et
			 seq.) is amended by adding at the end the following:
			
				VIIFederal
				Greenhouse Gas Emissions
					701.DefinitionsIn this title:
						(1)Agency emission
				baselineThe term agency emission baseline, with
				respect to a Federal agency, means such quantity of the aggregate quantity of
				direct emissions, energy indirect emissions, and indirect emissions used to
				calculate the emission baseline as is attributable to the Federal
				agency.
						(2)Direct
				emissionThe term direct emission means an emission
				of a greenhouse gas directly from a source owned or controlled by the Federal
				Government, such as from a fleet of motor vehicles.
						(3)Emission
				allowanceThe term emission allowance means an
				authorization to emit, for any fiscal year, 1 ton of carbon dioxide (or the
				equivalent quantity of any other greenhouse gas, as determined by the
				Administrator).
						(4)Emission
				baselineThe term emission baseline means a quantity
				of greenhouse gas emissions equal to the aggregate quantity of direct
				emissions, energy indirect emissions, and indirect emissions for fiscal year
				2005, as determined by the Office in accordance with section 702(b)(3).
						(5)Energy indirect
				emissionThe term energy indirect emission means an
				emission of a greenhouse gas resulting from the production of electricity
				purchased and used by the Federal Government.
						(6)Greenhouse
				gasThe term greenhouse gas means any of—
							(A)carbon
				dioxide;
							(B)methane;
							(C)nitrous
				oxide;
							(D)hydrofluorocarbons;
							(E)perfluorocarbons;
				and
							(F)sulfur
				hexafluoride.
							(7)Indirect
				emission
							(A)In
				generalThe term indirect emission means an emission
				of greenhouse gases resulting from the conduct of a project or activity
				(including outsourcing of a project or activity) by the Federal Government (or
				any Federal officer or employee acting in an official capacity).
							(B)InclusionsThe
				term indirect emission includes an emission of a greenhouse gas
				resulting from—
								(i)employee travel;
				or
								(ii)the use of an
				energy-intensive material, such as paper.
								(C)ExclusionThe
				term indirect emission does not include an energy indirect
				emission.
							(8)OfficeThe
				term Office means the Federal Emissions Inventory Office
				established by section 702(a).
						(9)ProtocolThe
				term protocol means the Greenhouse Gas Protocol Corporate
				Accounting and Reporting Standard developed by the World Resources Institute
				and World Business Council on Sustainable Development.
						702.Federal
				Emissions Inventory Office
						(a)EstablishmentThere
				is established within the Environmental Protection Agency an office to be known
				as the Federal Emissions Inventory Office.
						(b)DutiesThe
				Office shall—
							(1)as soon as
				practicable after the date of enactment of this title, develop an emission
				inventory or other appropriate system to measure and verify direct emissions,
				energy indirect emissions, indirect emissions, and offsets of those
				emissions;
							(2)ensure that the
				process of data collection for the inventory or system is reliable,
				transparent, and accessible;
							(3)(A)(i)not later than 1 year
				after the date of enactment of this title, establish an emission baseline for
				the Federal Government; or
									(ii)not later than 180 days after the
				date of enactment of this title, if the Office determines that Federal agencies
				have not collected enough information, or sufficient data are otherwise
				unavailable, to establish an emission baseline, submit to Congress and the
				Administrator a report describing the type and quantity of data that are
				unavailable; and
									(B)after establishment of an emission
				baseline under subparagraph (A), periodically review and, if new information
				relating to the base year becomes available, revise the emission baseline, as
				appropriate;
								(4)upon development
				of the inventory or system under paragraph (1), use the inventory or system to
				begin accounting for direct emissions, energy indirect emissions, and indirect
				emissions in accordance with the protocol;
							(5)ensure that the
				inventory or other appropriate system developed under paragraph (1) is
				periodically audited to ensure that data reported in accordance with the
				inventory or system are relevant, complete, and transparent;
							(6)not later than 1
				year after the date of enactment of this title—
								(A)develop such
				additional procedures as are necessary to account for emissions described in
				paragraph (3), particularly indirect emissions; and
								(B)submit to
				Congress and the Administrator a report that describes any additional data
				necessary to calculate indirect emissions;
								(7)coordinate with
				climate change and greenhouse gas registries being developed by States and
				Indian tribes; and
							(8)not later than
				October 1 of the year after the date of enactment of this title, and annually
				thereafter, submit to Congress and the Administrator a report that, for the
				preceding fiscal year, for the Federal Government and each Federal
				agency—
								(A)describes the
				aggregate quantity of emissions (including direct emissions, energy indirect
				emissions, and indirect emissions); and
								(B)specifies
				separately the quantities of direct emissions, energy indirect emissions, and
				indirect emissions comprising that aggregate quantity.
								703.Authorization
				of appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				title.
					.
		
